Opinión disidente del
Juez Asociado Señor Negrón García.
I — i
La muerte prematura de José Pagán Class —infante de apenas un (1) año de edad— aparte del impacto emocional y las angustias que causó a sus progenitores Víctor L. Pagán Rosa e Iris D. Class, hubiese pasado desapercibida si no es por razón de este drama judicial. “[A]l levantarse el telón —más que normas jurídicas frías— aparece la dolorosa realidad de aquello que todo el mundo sabe, pero que intenta ignorar: las diferencias entre la medicina pública para los pobres y la privada.” Martínez Cruz v. E.L.A., 126 D.P.R. 170 (1990), voto disidente.
Se impone una breve reflexión. Muchas de las facilidades de salud que existen en algunos “dispensarios o centros locales municipales” —como en el de autos, Vega Alta— son sumamente limitadas. Por ende, este disenso parte de la premisa de que, más allá del mundo utópico e ideal jurídico, la realidad es que no podemos exigirles a esos dispensarios o centros locales servicios de salud de excelencia irrestrictos. Sin laboratorios, facilidades y equipos para tomar radiografías, con poco personal médico y *550paramédico, y escasez de medicinas, simplemente ello no es posible. Ante esta realidad, el “deber jurídico” tiene que ser que los médicos y el personal auxiliar brinden a los pacientes, en casos simples, una adecuada primera ayuda y, simultáneamente, una orientación oportuna a éste y a sus familiares en cuanto a la prognosis inicial y proyecciones posteriores. A contrario sensu, frente a casos complejos, graves o marginales, aumenta y se configura un “deber jurídico mayor” que exige de los médicos y personal ejercer todo el cuidado posible para detectar las condi-ciones que requieran tratamiento en otras facilidades. Los casos dudosos han de ser inmediatamente referidos, pues una tardanza irrazonable puede representar el menoscabo sustancial en la salud del paciente o su eventual fallecimiento.
Evidentemente, el tiempo que transcurre desde que un pa-ciente solicita ayuda hasta que se emite y ejecuta la decisión de referirlo a un especialista o a un hospital mejor equipado es esencial; puede representar la diferencia entre la vida y la muerte. A fin de cuentas, este “deber jurídico mayor” implica el recono-cimiento de que un segmento de nuestra población carece de los recursos y conocimientos para acudir directamente a un médico especialista o a un hospital privado.
En última instancia, muchos enfermos dependerán del buen juicio y del quantum de diligencia que puedan desplegar los médicos de estos centros de salud locales. En este sentido, en materia de impericia médica (malpractice), el concepto de referimientos cobra un significado singular y justifica la norma de exigir un alto grado de cuidado al personal médico y auxiliar de estos centros de salud. Con esta realidad en mente, expongamos los hechos.
h-I I — 1
La prueba revela que para el 6 de julio de 1976, el infante José no presentaba síntomas de tener problemas de salud. Ingería bien sus alimentos. No obstante, durante la mañana del otro día —7 de julio— su madre Iris se percató de que estaba enfermo: tenía *551fiebre alta y se mostraba menos activo que de costumbre. Por esta razón, a la 1:00 P.M. lo llevó al Centro de Salud de Vega Alta. Allí fue informada de que esperara por el médico de turno, Dr. Ramón Urbáez, que a la sazón almorzaba. Después de este galeno atender a otro niño, finalmente a las 3:00 P.M. procedió a examinarlo. Como resultado anotó en el récord:
Al examen oído normal, ligero enrojecimiento de garganta. A la auscultación pulmones algunos estertores roncos en ambos campos pulmonares. Se ordena tratamiento de emergencia y se observará. (Énfasis suplido.) Apéndice 41: Progress Notes.
El doctor Urbáez prescribió dieta líquida, baños de alcohol, supositorios de aspirina, Albatemp (tempra) líquido, Eritrocin en suspensión, 200 mg., 1 cucharadita cada 6 horas. Además, ordenó “chequear temperatura constante”. No hizo anotación alguna en torno al posible diagnóstico. Ello de inmediato creó un vacío. Caben dos (2) alternativas. Nos inclinamos a inferir que sospechó pulmonía al ordenar tratamiento de emergencia. Sin embargo, observamos que el tratamiento ordenado era el recomendable en casos de faringitis leve y para reducir la fiebre. Ciertamente no era apropiado para atender y combatir una pulmonía, condición que requería un tratamiento agresivo, con fuertes dosis de penicilina intramuscular.
Iniciado el tratamiento, a las 4:30 P.M., dicho galeno anotó que había comenzado a bajar la temperatura. Indicó que se continuara el tratamiento y la observación. Recomendó referir al médico de guardia “en caso necesario”.
Esa tarde y noche, José permaneció en una cama del centro, principalmente bajo la vigilancia de su madre, quien se mantuvo a su lado todo el tiempo. El récord de las enfermeras revela que a pesar de las aspirinas y los baños de alcohol la fiebre, aunque intermitente —máximo 39.5 grados y mínima 38°C— nunca desapareció.
Ningún otro facultativo volvió a examinarlo hasta que el doctor Urbáez lo vio la mañana siguiente, a las 8:30 A.M. Según su madre, durante la noche el niño no pudo ingerir alimento. En lugar de la dieta líquida ordenada, el personal del Centro de Salud *552le suplió alimentos sólidos —papas y pollo— los cuales rechazó. No se le dio a tomar agua, jugo u otro líquido. Tampoco se le administró suero. No durmió nada. Esa mañana tenía tempera-tura de 39.5°C, tratada con baños de alcohol.
Después, a las 2:30 P.M., el médico lo evaluó. Anotó “paciente tranquilo” con temperatura de 38.2°C. Lo vio nuevamente a las 4:30 p.m. y mostraba la misma temperatura. Su nota es muy orientadora: “continuar tratamiento, avisar médicos de guardia, evaluar y referir en caso necesario.” (Enfasis suplido.) E.N.P., pág. 18.
Subsiguientemente, su madre lo observó intranquilo, con dificultad para respirar e informó a la enfermera. Ésta confirmó que tenía 40°C de temperatura y advirtió al médico de turno, doctor Vergés. Éste lo auscultó y lo refirió entonces a Pediatría del Centro Médico, Río Piedras, indicando la fiebre que tenía, que “presentó convulsiones, taquicardia, estertores y que no ha me-jorado con el tratamiento”. E.N.E, pág. 19. Diagnosticó tentativamente “Bronquitis Aguda”.
Fue trasladado en ambulancia con sus padres. Durante el trayecto no recibió oxígeno, suero ni ninguna atención del personal médico o paramédico.
Por vía de paréntesis, debemos enfatizar que mientras José estuvo en el Centro de Salud de Vega Alta no se le administró suero o alimentación. Por no existir facilidades, no se le hicieron análisis de sangre u otros exámenes de laboratorio. Tampoco se le tomaron radiografías. No se le hizo el más rudimentario examen neurológico, esto es, comprobar manualmente si existía rigidez en la nuca.
Al arribar al Hospital Universitario, se iniciaron agresiva-mente una serie de pruebas, análisis, radiografías y exámenes. Se le inyectaron tres (3) clases de antibióticos. Por su condición de deshidratación (moderada-severa) se le administraron sueros. Se le suplió oxígeno y oportunamente se le colocó en un “pulmón artificial”. Este tratamiento de excelencia en el Hospital Univer-sitario fue infructuoso. El niño murió a las 5:00 P.M. del 9 de julio de 1976.
*553En el primer certificado de autopsia, la patóloga Yocasta Brugal certificó como causa de la muerte: “Bronchopneumonia, Sepsis.” Notificados el Estado y Municipio de que se entablaría una reclamación, después de presentada la demanda y luego de transcurridos dos (2) años del fallecimiento, se expidió el 6 de julio de 1978 un nuevo certificado de defunción que enmendaba el anterior. En éste se le atribuyó la muerte a “Bronchopneumonia, Sepsis, debido a Polio Bulbad’. (Énfasis suplido.) Cabe destacar que la frase “Folio Bulbar” aparece insertada a manuscrito; el resto está en maquinilla.
Ante el Tribunal Superior, Sala de Bayamón, sus padres Fagán-Class demandaron al Estado y al Municipio de Vega Alta. Trabada la contienda, oportunamente dicho foro (Hon. José F. Rodríguez Rivera, Juez) descartó negligencia. Se fundamentó en el último certificado, la declaración de la patóloga forense Dra. Rosa E. Fiol Rodríguez, un estudio del tejido cerebral del cadáver y el testimonio del perito Dr. Raúl López Correa. Concluyó que la muerte de José se debió a una poliomelitis y que era inexorable.
h-i h-1 I — I
Erró. Una aclaración inicial. Nos preocupa seriamente que este Foro apelativo siga adjudicando casos de esta naturaleza sobre la base de la premisa de que existe una “presunción” de que un médico ejerce un grado razonable de cuidado en el tratamiento de sus pacientes. Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Rosado Rosado v. E.L.A., 108 D.P.R. 789 (1979). Al hacerlo, continúa arrastrando un grave error evidenciario que acarrea repetidas injusticias. No existe tal presunción. La norma jurídica correcta ha sido malinterpretada. De la obligación que tiene todo reclamante de probar su caso mediante “preponderan-cia de prueba” —Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517, 521-522 (1980); Cruz v. Centro Médico de P.R., 113 D.P.R. 719, 744 (1983)— incluso activando la doctrina de res ipsa loquitur, se ha arribado a semejante presunción mediante un salto cuya lógica no alcanzamos a entender.
*554Ahora bien, la insistencia mayoritaria en seguir resolviendo fundamentado en esa cuestionable presunción no altera la conclu-sión de que, en el caso de autos, el análisis integral de la prueba demuestra que el personal médico y paramédico del Centro de Salud de Vega Alta incurrió en negligencia en varios extremos. Ante el cuadro clínico inicial que presentaba este infante (pulmo-nía bilateral severa), era menester una mejor atención y un tratamiento más agresivo de antibióticos. Si a ello unimos la ausencia de facilidades para realizar radiografías y otros análisis, no cabe otra conclusión que la de sostener que los médicos que lo atendieron incurrieron en una tardanza irrazonable en referirlo al Centro Médico.
Estos simples hechos configuran negligencia médica crasa. No estamos ante un error de juicio médico honesto e informado que exime de responsabilidad. Tampoco ante un diagnóstico o trata-miento sobre un cuadro en que las autoridades médicas están en desacuerdo en cuanto a cuál es el diagnóstico o tratamiento más adecuado o cuándo el médico ha seguido una práctica aceptada por la profesión médica. Nos explicamos.
Primero, no comprendemos cómo el doctor Urbáez no sospe-chó pulmonía, puesto que los estertores roncos en ambos campos pulmonares del infante José así lo sugerían. Si efectivamente no lo sospechó, habría que imponerle responsabilidad, pues no estamos ante un “error de juicio fundado”, sino ante negligencia crasa. Por el contrario, si lo sospechó —aun cuando no lo indicó en el récord— debió referir al niño inmediatamente a un hospital donde pudiera verificarse ese diagnóstico mediante pruebas de labora-torio y radiografías de pecho. Bajo cualesquiera hipótesis fue negligente.
Segundo, el antibiótico eritromicina, en la dosis recetada y por la vía oral, si bien podía ser efectivo contra una faringitis leve, no lo era contra una pulmonía. Esta última condición justificaba aplicar antibiótico en dosis “masivas” y mediante inyecciones.
Tercero, conjuntamente con ese tratamiento agresivo de antibióticos, se imponía trasladarlo a un hospital donde pudieran atenderlo adecuadamente y que, adicionalmente, le suministraran *555sueros y, de ser necesario, oxígeno. Hemos visto que estas facilidades no existían en el Centro de Salud de Vega Alta.
Cuarto, José había sido vacunado contra la polio. Para el día 6 de julio de 1976 no se notaba enfermo. El cuadro clínico que presentaba no era típico de polio y ninguna otra persona en el área se le había diagnosticado polio.
Quinto, aun asumiendo que desarrolló polio, la prueba refleja que la mayor parte de los casos se salvan. En poliomelitis bulbar, el promedio de supervivencia es de un mínimo de cincuenta por ciento (50%). La diferencia entre sobrevivir y morir estriba en la forma en que se atienden las complicaciones incidentales al polio, entre ellas la pulmonía. Muchas veces lo fatal no es el polio, sino esas complicaciones secundarias no tratadas adecuadamente.
Mientras más rápido se apliquen esos tratamientos, mayores son las probabilidades de salvarse. En el caso de autos, no hay duda de que lo que le causó la muerte al niño fue la pulmonía, según confirmado en la autopsia. Las treinta (30) horas durante las cuales el niño no recibió tratamiento adecuado en Vega Alta redujeron sustancialmente sus probabilidades de sobrevivir.
Sexto, la condición de deshidratación por falta de líquidos (sueros) le afectó considerablemente. Por todos es conocido que la deshidratación es particularmente peligrosa en niños de corta edad.
Y séptimo, el tratamiento y atención que se le dispensó en el Hospital Universitario fueron adecuados. Lógicamente, mientras más rápido los hubiese recibido, mayores hubiesen sido sus probabilidades de sobrevivir.
La sentencia del tribunal de instancia y de este Foro descan-san en la tesis de que el polio causó la muerte. Esa condición no fue debidamente probada. La doctora Fiol Rodríguez aceptó que no pudo identificar el virus del polio en las laminillas de tejido. E.N.E, pág. 8. La doctora Brugal atestó que no podía decir que el virus era polio. Fue enfática en que el niño tenía pulmonía bilateral. “Cuando los ruidos a la auscultación hacen sospechar pulmonía, tomar radiografías. Era mandatorio”. E.N.P., pág. 28. Y, finalmente, el doctor López Correa aclaró que “los hallazgos del
*556protocolo de autopsia no son suficientes para decir que el niño fue atacado por el virus que produce el polio bulbar porque no se identificó el virus". E.N.E, pág. 24.
A la luz de lo expuesto, no podemos sostener que el doctor Urbáez hizo “un esfuerzo honesto y concienzudo para enterarse de los síntomas del menor”. Todos los indicadores señalaban poderosamente hacia una pulmonía. Si como afirma la mayoría del Tribunal —descansando en el testimonio del doctor López Co-rrea— la condición del niño “no sugería que la enfermedad fuese de gravedad” (opinión mayoritaria, pág. 544), ¿por qué entonces el doctor Urbáez ordenó tratamiento de emergencia,?
> t-H
Recapitulando. Se probó negligencia al: (a) omitir todo diag-nóstico tentativo o final con relación a la condición del niño; (b) ante síntomas altamente sugestivos de una pulmonía, no se procuró inmediatamente tratamiento para ello; (c) no se llevaron a cabo ni gestionaron en algún laboratorio u hospital cercano las pruebas mínimas necesarias para diagnosticar y atender tal condición o diferenciarla en cuanto a otras enfermedades; (d) no se le brindó al niño el cuidado, la atención, la alimentación y la hidratación necesarias; (e) se le trasladó al Centro Médico sin ninguna clase de supervisión paramédica, y (f) se esperó irrazonablemente a que el niño comenzara a convulsar para referirlo tardíamente a dicho Centro Médico.
Corresponde a los tribunales, a través de la aplicación co-rrecta de la normativa jurídica y en virtud de una estimativa psicojudicial pragmática resolver justicieramente controversias de este género. La manida frase “error de juicio honesto e infundado” no tiene cabida en este caso. Revocaríamos.